Case 1:18-cv-12410-RMB-AMD Document 49 Filed 05/29/20 Page 1 of 11 PageID: 756



                                                      [Docket Nos 30, 31]

                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE




  CONTE’S PASTA CO., INC.,

       Plaintiff,                         Civil No. 18-12410 (RMB/AMD)

             v.                                     OPINION

  REPUBLIC FRANKLIN INSURANCE
  COMPANY,

        Defendant.




 APPEARANCES:

 WHEELER, DIULIO & BARNABEI, P.C.
 By: Jonathan Wheeler, Esq.
 One Penn Center
 1617 JFK Boulevard, Suite 1270
 Philadelphia, PA 19103
           Counsel for Plaintiff

 GIMIGLIANO MAURIELLO & MALONEY, P.A.
 163 Madison Avenue, Suite 500
 P.O. Box 1449
 Morristown, New Jersey 07962
           Counsel for Defendant


 BUMB, UNITED STATES DISTRICT JUDGE:

       This insurance coverage dispute arises out of listeria

 contamination of gluten-free pizza crusts manufactured by

 Plaintiff Conte’s Pasta Co., Inc.        Conte’s Pasta was sued in the

 United States District Court for the Southern District of Ohio


                                      1
Case 1:18-cv-12410-RMB-AMD Document 49 Filed 05/29/20 Page 2 of 11 PageID: 757



 by its customer, Nature’s One, for damages flowing from that

 contamination incident and the events occurring immediately

 afterwards.    Conte’s Pasta tendered the defense of that suit to

 its insurer, Defendant Republic Franklin Insurance Company

 (“RFI”), which denied coverage.

       In this Court, Conte’s Pasta seeks a declaration of

 coverage (Count 1), as well as damages for alleged breach of the

 insurance contract (Count 2) and alleged bad faith denial of

 coverage (Count 3). 1    Presently before the Court are the parties’

 cross-motions for summary judgment as to the coverage question

 only (i.e., Counts 1 and 2).       For the reasons set forth herein,

 Conte’s Pasta’s Motion for Summary Judgment will be granted, and

 RFI Cross-Motion for Summary Judgment will be denied.

 I.    FACTUAL BACKGROUND

       On February 13, 2018, Nature’s One filed a “Complaint for

 Damages and Declaratory Relief” against Plaintiff Conte’s Pasta

 in the Southern District of Ohio.        (Mauriello Cert., Ex. A)      The

 Complaint alleged the following.

       “Conte’s agreed to make gluten free pizza crusts . . . for

 Nature’s One specifically to fulfill requirements for [the]



       1 Conte’s Pasta originally filed its complaint in New
 Jersey State Court. On August 2, 2028, RFI removed the suit to
 this Court on the basis of diversity of citizenship
 jurisdiction. The parties are completely diverse and the amount
 in controversy exceeds the statutory minimum.



                                      2
Case 1:18-cv-12410-RMB-AMD Document 49 Filed 05/29/20 Page 3 of 11 PageID: 758



 large nationwide grocer,” Trader Joe’s. (Mauriello Cert. Ex. A,

 ¶ 1)    “Nature’s One originally manufactured the pizza crusts at

 one of Nature’s One’s facilities,” but “[a]t the beginning of

 2017, Nature’s One sought to manufacture the pizza crusts at a

 different facility,” and selected Conte’s Pasta to manufacture

 the pizza crusts using Nature’s One’s ingredients and packaging.

 (Id. ¶¶ 19, 22, 36)     “Within a few months after [Conte’s Pasta]

 began manufacturing the Pizza Crusts, Conte’s facility and its

 Product were contaminated with Listeria Monocytogenes.”           (Id. ¶

 2)

        The Complaint further alleges that Conte’s Pasta failed to

 “properly quarantine” the contaminated pizza crusts, which

 resulted in the pizza crusts being shipped to Trader Joe’s

 grocery stores, which in turn, caused Trader Joe’s “to track

 down this inventory and take measures to prevent it from sale to

 the public.”    (Id. ¶¶ 39, 43)     Trader Joe’s “returned the entire

 unsold Product inventory.      Nature’s One was required to issue a

 $150,000 refund to” Trader Joe’s. (Id. ¶ 50)

        Thereafter, Trader Joe’s allegedly “required [that] an

 independent audit firm audit Conte’s manufacturing facility for

 among other things, food safety, food security, quality control,

 sanitation, pest control, manufacturing process, food storage,

 and transportation.     If Conte’s passed the audit, [Trader Joe’s]

 would restock the inventory and continue to sell the product.”


                                      3
Case 1:18-cv-12410-RMB-AMD Document 49 Filed 05/29/20 Page 4 of 11 PageID: 759



 (Mauriello Cert. Ex. A, ¶ 44)       Conte’s Pasta allegedly did not

 pass the audit.     (Id. ¶ 48)   The Complaint further alleges that

 “[a]s a result of Conte’s failures, [Trader Joe’s] stopped

 ordering Nature’s One Pizza Crusts [and] Nature’s One also lost

 $170,898.24 in finished goods, ingredients, and packaging that

 could not be sold; as well as other facility and asset costs

 incurred that could not be used as a result of the lost business

 caused by Conte’s; and Nature’s One lost significant profits

 from sales to” Trader Joe’s.       (Id. ¶¶ 51-52) 2

       Lastly, the Complaint alleges that “[f]ollowing Conte’s

 failure of the food safety and quality control audit, Nature’s

 One requested that Conte’s return the packaging equipment in or

 around December 2017.” (Mauriello Cert. Ex. A, ¶ 88)          Conte’s

 Pasta allegedly “refused to return the equipment.”          (Id. ¶ 89)

       The Complaint asserts nine causes of action: breach of

 contract, breach of implied warranties, fraudulent inducement,

 conversion, unjust enrichment, negligence, negligence per se,

 negligent misrepresentation, and declaratory judgment.

 (Mauriello Cert. Ex. A, ¶¶ 54-119)


       2See also id., ¶¶ 5-6 (“As a direct result of Conte’s
 inadequate food safety practices and procedures, and the rampant
 contamination the Product was discontinued. Nature’s One
 therefore brings this action to recover the damages it has
 incurred, including but not limited to its lost accounts
 receivable, lost inventory, lost profits, and lost goodwill as a
 result of Conte’s misconduct.”).



                                      4
Case 1:18-cv-12410-RMB-AMD Document 49 Filed 05/29/20 Page 5 of 11 PageID: 760



        Three months after the Complaint was filed, Nature’s One

 and Conte’s Pasta settled the case.        (RFI’s Statement of

 Undisputed Material Facts, Dkt. 31-2, ¶ 12)         “Conte’s Pasta did

 not pay any damages to Nature’s One under the settlement

 agreement.”    (Id.)

 II.    SUMMARY JUDGMENT STANDARD

        Summary judgment shall be granted if “the movant shows that

 there is no genuine dispute as to any material fact and the

 movant is entitled to judgment as a matter of law.”          Fed. R.

 Civ. P. 56(a).     There are no material facts in dispute in these

 cross-motions for summary judgment.        The only question before

 the Court is whether, based on the insurance contract language,

 either side is entitled to judgment as a matter of law.

 III.    ANALYSIS

        “The insurer has a duty to defend the insured ‘when the

 complaint states a claim [that constitutes] a risk.’          The duty

 to defend is generally determined by the language of the policy.

 When the complaint and the policy correspond, the insurer must

 defend the suit.” Sahli v. Woodbine Bd. of Educ., 193 N.J. 309,

 322 (2008) (quoting Voorhees v. Preferred Mut. Ins. Co., 128

 N.J. 165, 173 (1992)).

        Beginning with the allegations of the Complaint, three

 distinct theories of liability are pled.         First, Nature’s One

 sought to recover for injuries it suffered as a result of the



                                      5
Case 1:18-cv-12410-RMB-AMD Document 49 Filed 05/29/20 Page 6 of 11 PageID: 761



 contaminated pizza crusts (“the contamination claims”).           The

 clearest loss under this theory of liability is the allegation

 that Nature’s One “was required to issue a $150,000 refund to”

 Trader Joe’s (Mauriello Cert. Ex. A, ¶ 50) for the contaminated

 pizza crusts that Trader Joe’s returned.

       Second, Nature’s One also sought to recover for the losses

 caused when Conte’s Pasta later failed the independent food

 safety audit (“the failed inspection claims”).         The clearest

 example of this second type of loss alleged in the Complaint is

 the allegation that Trader Joe’s stopped ordering Nature’s One

 Pizza Crusts altogether, thereby causing lost future profits.

 (Id. ¶¶ 51-52)    This necessarily must be a separate loss caused

 not by the contamination, but rather by the failed food safety

 audit, because the Complaint explicitly alleges that if Conte’s

 had passed the audit, “[Trader Joe’s] would restock the

 inventory and continue to sell the product.”         (Mauriello Cert.

 Ex. A, ¶ 44)

       Third, Nature’s One also asserted a claim for conversion

 that is factually unrelated to either the contamination claims

 or the failed inspection claims.         The conversion claim arises

 out of the allegation that Nature’s One provided packaging

 equipment owned by Nature’s One to Conte’s Pasta that Conte’s

 Pasta failed to return.      (Mauriello Cert. Ex. A, ¶¶ 35, 88)         The




                                      6
Case 1:18-cv-12410-RMB-AMD Document 49 Filed 05/29/20 Page 7 of 11 PageID: 762



 complaint alleges that the equipment “is worth at least

 $70,000.” (Id. ¶ 35)

       The issue is whether any one of these theories of liability

 is covered by the insurance policy. Sahli, 193 N.J. at 322.

 Each theory is discussed in turn.

       A.   The contamination claims

       Relevant to this first theory of liability, the parties’

 insurance policy contains the following sistership exclusion:

       n. Recall of Products, Work or Other Property

       Damage claimed for any loss, cost or expense incurred
       by you or others for the loss of use, withdrawal,
       recall, inspection, repair, replacement, adjustment,
       removal or disposal of:

       (1) “Your product”;

       (2) “Your work”; or

       (3) Any property of which “your product” or “your
       work” forms a part;

       if such product, work, or property is withdrawn or
       recalled from the market or from use by any person or
       organization because of a known or suspected defect,
       deficiency, inadequacy or dangerous condition in it.


 (Insurance Contract, Section V, Definition of Property Damage,

 exclusion n.)    Thus, there is no coverage under the policy if

 there was a general recall because of a defect in Plaintiff’s

 product or work. See Atl. Mut. Ins. Co. v. Hillside Bottling

 Co., 387 N.J. Super. 224, 239 (App. Div. 2006) (“Exclusion ‘n’

 was devised to make it plain that in such circumstances, while


                                      7
Case 1:18-cv-12410-RMB-AMD Document 49 Filed 05/29/20 Page 8 of 11 PageID: 763



 the insurers intended to pay for damages caused by a product

 that failed, they did not intend to pay for the costs of

 recalling products containing a similar defect that had not yet

 failed.    We have interpreted the sistership exclusion to mean

 that it limits coverage when the manufacturer recalls all of the

 products rather than only those with a defect.”) (internal

 citation and quotation omitted).         Conte’s Pasta concedes in its

 reply brief that “[t]his exception clearly applies to damages

 caused by the recall of . . .       Plaintiff’s product.”     [Dkt No.

 37, p. 4 of 6]    Thus, the contamination claims are excluded from

 coverage under the parties’ insurance contract.

       B.    The failed inspection claims

       As to this second theory of liability, the Court’s analysis

 begins and ends with the definition of “property damage.”           The

 policy only covers “tangible property”-- either “physical

 injury” to such property, or “loss of use” of such property.

 (Insurance Contract, Section V, Definition of Property Damage)

 The failed inspection claims are not premised on any alleged

 damage to tangible property.       They are based on the alleged

 injury to Nature’s One’s business relationship with Trader Joe’s

 which allegedly resulted in loss of goodwill and lost profits.

 Such an economic loss is not intended to be covered by general

 commercial liability policies, Newark Ins. Co. v. Acupac

 Packaging, Inc., 328 N.J. Super. 385, 395-96 (App. Div. 2000),


                                      8
Case 1:18-cv-12410-RMB-AMD Document 49 Filed 05/29/20 Page 9 of 11 PageID: 764



 and is not covered under the express terms of the parties’

 insurance contract.

       C.   The conversion claim

       The parties have not briefed this last theory of liability.

 However, RFI, in its denial letter, appears to have taken the

 position that the claim for conversion is not covered by the

 policy because “[t]he . . . policy excludes ‘property damage’

 that is intentional pursuant to exclusion 2. Expected or

 Intended Injury.”     (Mauriello Cert. Ex. C, p. 7)       The flaw in

 this reasoning though, is that under Ohio and New Jersey law,

 conversion is not necessarily an intentional tort, Danopulos v.

 American Trading II LLC, 115 N.E.3d 849, 852 (“A wrongful

 purpose or intent is not a necessary element of conversion, as a

 defendant may be liable even if acting under a misapprehension

 or mistake.”); Meisels v. Fox Rothschild LLP, 240 N.J. 286, 304

 (2020) (“A defendant may be liable for conversion even when he

 acted in good faith and in ignorance of the rights or title of

 the owner.”) 3, and nothing in the Complaint clearly alleges that




       3It is not immediately apparent which law would be applied
 to the conversion claim. While the complaint was filed in the
 Southern District of Ohio, and Nature’s One is alleged to be a
 citizen of Ohio, Conte’s Pasta is alleged to be a citizen of New
 Jersey, and the act of conversion-- i.e., the wrongful retention
 of the equipment at issue-- is alleged to have occurred in New
 Jersey. The Court need not resolve the choice of law issue,
 however, as there is no conflict between New Jersey and Ohio
 law.


                                      9
Case 1:18-cv-12410-RMB-AMD Document 49 Filed 05/29/20 Page 10 of 11 PageID: 765



 Conte’s Pasta acted intentionally when it allegedly “refused to

 return the equipment.” (Mauriello Cert. Ex. A, ¶          89)   Thus, it

 is not clear that the exclusion RFI relies upon applies to this

 claim.    Following the principle that any ambiguities must be

 resolved in favor of the insured, Cruz-Mendez v. ISU/Ins. Servs.

 of San Francisco, 156 N.J. 556, 571, 722 A.2d 515, 522–23

 (1999), the Court concludes that RFI does have a duty to defend

 under the parties’ insurance policy.        The Complaint may be

 reasonably read as alleging “property damage” in the form of

 “loss of use of tangible property that is not physically

 injured.”      (Insurance Contract, Section V, Definition of

 Property Damage)      Accordingly, RFI did have a duty to defend

 under the policy, and Conte’s Pasta’s Motion for Summary

 Judgment will be granted as to the insurance coverage issue, and

 RFI Cross-Motion for Summary Judgment as to that same issue will

 be denied. 4

 IV.   CONCLUSION

       For the foregoing reasons, Conte’s Pasta’s Motion for

 Summary Judgment will be granted, and RFI’s Cross-Motion for




       4As noted at the beginning of this Opinion, the parties did
 not move for summary judgment as to Conte’s Pasta’s bad faith
 claim (Count 3), and therefore the Court makes no ruling as to
 that remaining claim. If the parties resolve the remainder of
 their disputes, the Court expects that Conte’s Pasta will file
 an appropriate stipulation of dismissal consistent with Fed. R.
 Civ. P. 41.


                                      10
Case 1:18-cv-12410-RMB-AMD Document 49 Filed 05/29/20 Page 11 of 11 PageID: 766



 Summary Judgment will be denied.          An appropriate Order

 accompanies this Opinion.




                                              s/ Renée Marie Bumb
 Dated: May 29, 2020                        __________________________
                                            RENÉE MARIE BUMB
                                            UNITED STATES DISTRICT JUDGE




                                      11
